Title: Abigail Adams to John Adams, 18 June 1775
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      
       Sunday June 18 1775
      
     
     The Day; perhaps the decisive Day is come on which the fate of America depends. My bursting Heart must find vent at my pen. I have just heard that our dear Friend Dr. Warren is no more but fell gloriously fighting for his Country—saying better to die honourably in the field than ignominiously hang upon the Gallows. Great is our Loss. He has distinguished himself in every engagement, by his courage and fortitude, by animating the Soldiers and leading them on by his own example. A particuliar account of these dreadful, but I hope Glorious Days will be transmitted you, no doubt in the exactest manner.
     The race is not to the swift, nor the battle to the strong, but the God of Israel is he that giveth strength and power unto his people. Trust in him at all times, ye people pour out your hearts before him. God is a refuge for us.—Charlstown is laid in ashes. The Battle began upon our intrenchments upon Bunkers Hill, a Saturday morning about 3 o clock and has not ceased yet and tis now 3 o’clock Sabbeth afternoon.
     Tis expected they will come out over the Neck to night, and a dreadful Battle must ensue. Almighty God cover the heads of our Country men, and be a shield to our Dear Friends. How many have fallen we know not—the constant roar of the cannon is so distressing that we can not Eat, Drink or Sleep. May we be supported and sustaind in the dreadful conflict. I shall tarry here till tis thought unsafe by my Friends, and then I have secured myself a retreat at your Brothers who has kindly offerd me part of his house. I cannot compose myself to write any further at present. I will add more as I hear further.
     
     
      Tuesday afternoon 20 June
     
     I have been so much agitated that I have not been able to write since Sabbeth day. When I say that ten thousand reports are passing vague and uncertain as the wind I believe I speak the Truth. I am not able to give you any authentick account of last Saturday, but you will not be destitute of inteligence. Coll. Palmer has just sent me word that he has an opportunity of conveyance. Incorrect as this scrawl will be, it shall go. I wrote you last Saturday morning. In the afternoon I received your kind favour of the 2 june, and that you sent me by Captn. Beals at the same time.—I ardently pray that you may be supported thro the arduous task you have before you. I wish I could contradict the report of the Doctors Death, but tis a lamentable Truth, and the tears of multitudes pay tribute to his memory. Those favorite lines of Collin continually sound in my Ears
     
      How sleep the Brave who sink to rest,
      By all their Countrys wishes blest?
      When Spring with dew’ey fingers cold
      Returns to deck their Hallowed mould
      She their shall dress a sweeter Sod
      Than fancys feet has ever trod.
      By fairy hands their knell is rung
      By forms unseen their Dirge is sung
      Their There Honour comes a pilgrim grey
      To Bless the turf that wraps their Clay
      And freedom shall a while repair
      To Dwell a weeping Hermit there.
     
     I rejoice in the prospect of the plenty you inform me of, but cannot say we have the same agreable veiw here. The drought is very severe, and things look but poorly.
     Mr. Rice and Thaxter, unkle Quincy, Col. Quincy, Mr. Wibert all desire to be rememberd, so do all our family. Nabby will write by the next conveyance.
     I must close, as the Deacon waits. I have not pretended to be perticuliar with regard to what I have heard, because I know you will collect better intelligence. The Spirits of the people are very good. The loss of Charlstown affects them no more than a Drop in the Bucket.—I am Most sincerely yours,
     
      Portia
     
    